Per Curiam:

In this divorce action, the Family Court Judge had the chore of equitably dividing a quarter of a million dollars worth of property between the husband and the wife. The husband has appealed alleging error on the part of the judge in granting to the wife a fifty per cent interest.
The judge is allowed a wide discretion; upon a review of the record, we find no abuse. Levy v. Levy, 277 S. C. 576, 291 S. E. (2d) 201 (1982). We are cognizant of the fact that inadvertent calculations were made relative to office furniture and the net value of the residence. While this is true technically, the error compared to the total values is miniscule and does not warrant appellate reversal. In an equity proceeding, this Court may find facts in keeping with its own view of the preponderance of the evidence. Townes Associates, Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976). The overall result is just as equitable as the minor changes which the husband would bring about.
*489All exceptions have been considered. We affirm the order of the lower court under our Rule 23.
Affirmed.
Harwell, A.J., not participating.